Title: To Thomas Jefferson from Madame de Bréhan, 1 March 1788
From: Bréhan, Marquise de
To: Jefferson, Thomas



New York March the first 1788.

I have suffered, Sir, a great contrariety not to be able to keep the engagement which I had taken with you, to give you, at our arrival, an account of our passage, which has been long and tedious. I have had at every moment the painful thought that my Brother could not support the end of the voyage. He is arrived in a pitiful state, and nevertheless has been recover’d. As to me I was tolerably well when we disembark’d, but two, or three days after I had been here, I caught a violent cold which obliges me to keep still my room. You see, Sir, that my stay in this country has not been, till now, very pleasing and that I cannot tell you what I think of it; besides, all is at present in a combustion, and every body who takes a sincere interest for the inhabitants of this country must wish ardently to see a favorable change in the constitution. If there were many Jeffersons, many Madissons, every thing, I believe, would go better. We have had the pleasure of forming the acquaintance of Mr. Madisson just long enough to regret his loss. We have very often spoken of our dear Mr. Jefferson whom I would be glad that circumstances could call soon back to this country.
I send you, Sir, my best wishes, my best compliments and the new assurances of my tender friendship. I hope, Sir, that you will preserve yours to me, you know how much I value it.

Since we are here, we have not yet had news of anibody, this want of information of every thing which interests, is very sad.
Be so good, Sir, as to recall me to the remembrance of Mr. Short and to tell him that I shall have the pleasure to write to him by the first paquet boat.
